Exhibit 10.5

 

[On the letterhead of Deutsche Bank Luxembourg S.A.]

 

To:      Genco Shipping & Trading Limited

 

Copy:  Genco Lorraine Limited

Genco Pyrenees Limited

Genco Loire Limited

Genco Bourgogne Limited

Genco Picardy Limited

Genco Aquitaine Limited

Genco Normandy Limited

Genco Auvergne Limited

Genco Provence Limited

Genco Ardennes Limited

Genco Brittany Limited

Genco Languedoc Limited

Genco Rhone Limited

 

31 May 2016

 

Dear Sirs

 

US$253,000,000 secured loan agreement dated 20 August 2010 (as amended by a side
letter dated 24 August 2010, as further amended by a waiver letter dated 21
December 2011, as further amended and restated on 1 August 2012, as further
amended and restated on 9 July 2014 and as further amended, supplemented or
restated from time to time, the "Loan Agreement") made between (1) Genco
Shipping & Trading Limited as borrower, (2) the Lenders (as defined therein),
(3) Deutsche Bank AG Filiale Deutschlandgeschäft, BNP Paribas, Credit Agricole
Corporate and Investment Bank, DVB Bank SE and Skandinaviska Enskilda Banken AB
(publ) as mandated lead arrangers, (4) ourselves as agent for the Lenders, (5)
BNP Paribas, Credit Agricole Corporate and Investment Bank, Deutsche Bank AG,
DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as swap providers (the
"Swap Providers") and (vi) Deutsche Bank AG Filiale Deutschlandgeschäft as
security agent for the Lenders and the Swap Providers and as bookrunner.

 

1            Definitions

 

1.1         All terms and expressions used in this Letter shall have the same
meaning given to them in the Loan Agreement or the Collateral Maintenance Waiver
Letter (as defined in clause 2 of this Letter) unless expressly defined in this
Letter or the context otherwise requires.

 

1.2         This Letter is designated as a Finance Document.

 

2             Further Extension of Collateral Maintenance Waiver Period

 

We refer to:

 

2.1          the Loan Agreement and to our letter to you dated 10 March 2016 (as
amended, and/or supplemented from time to time, the "Collateral Maintenance
Waiver Letter") consenting to a temporary waiver of compliance with clause 10.10
(Additional Security) of the Loan Agreement (the "Collateral Maintenance
Covenant") and, as a consequence, the right of the Agent to request that the







--------------------------------------------------------------------------------

 



Borrower comply with clause 10.10.1, 10.10.2 or 10.10.3 of the Loan Agreement in
accordance with the Collateral Maintenance Covenant for the fiscal quarter
ending 31 December 2015 through and including 11:59pm (New York time) on 11
April 2016 (the "Original Collateral Maintenance Waiver Period") and your
request for an extension of the Original Collateral Maintenance Waiver Period
through to and including 11:59pm (New York time) on 31 May 2016 (the "Amended
Collateral Maintenance Waiver Period"); and

 

2.2         your further request for an extension of the Amended Collateral
Maintenance Waiver Period through to and including 11:59pm (New York time) on 3
June 2016 (the "Request").

 

This Letter is supplemental to the terms of the Collateral Maintenance Waiver
Letter.

 

3             Conditions and Amendment

 

3.1         We hereby agree to the Request, subject to the condition that prior
to 10:00 hours (London time) on 1 June 2016, you provide us confirmation (which
may be given by email) that the required lenders under the Metrostar Loan
Agreement and the credit agreement dated as of December 31, 2014 among Baltic
Trading Limited, the various lenders party thereto, Nordea Bank Finland PLC, New
York Branch, and Skandinaviska Enskilda Banken AB (publ) as mandated lead
arrangers, Nordea Bank Finland PLC, New York Branch, as administrative agent and
security agent and Nordea Bank Finland PLC, New York Branch, as bookrunner (as
amended to date, the "Nordea Loan Agreement") have consented to waivers under
the Metrostar Loan Agreement and the Nordea Loan Agreement on substantially
similar terms to this letter (the "Metrostar and Nordea Letters").

 

3.2         With effect from the date hereof the Collateral Maintenance Waiver
Letter shall be further amended as follows:

 

(i)           the term "Collateral Maintenance Waiver Period" shall mean "the
fiscal quarter ending 31 December 2015 through and including 11:59pm (New York
time) on 3 June 2016";

 

(ii)          the following sub-paragraph shall be inserted at paragraph 5.1 as
follows:

 

"(g) during the Collateral Maintenance Waiver Period the waivers under the
Metrostar and Nordea Letters are  terminated, revoked or otherwise ceases to be
effective (unless otherwise extended).";

 

(iii)        sub-paragraph (f) of paragraph 5.1 is amended by replacing the
first parenthetical therein with the following:

 

"(other than any Indebtedness owed to the lenders as and when they fall due
under the ABN Revolving Credit Facility, the Hornet Credit Facility or the Wasp
Credit Facility and other than any inter-company indebtedness by and among Group
Members in the ordinary course of business)"; and

 

(iv)         sub-paragraph (f) of paragraph 5.1 is further amended by adding the
following definition after the definition of Affiliate:





2

--------------------------------------------------------------------------------

 



 

“ABN Revolving Credit Facility” means the Loan Agreement, dated as of 7 April
2015, by and among Genco Commodus Limited, Genco Maximus Limited, Genco Claudius
Limited, Genco Hunter Limited and Genco Warrior Limited, as borrowers, ABN AMRO
Capital USA LLC, as arranger, facility agent and security agent and the banks
and financial institutions party thereto, as lenders."

 

3.3         Save as expressly amended by this Letter, all other terms and
conditions of the Collateral Maintenance Waiver Letter shall remain unaltered
and in full force and effect.

 

4            Counterparts and Applicable Law

 

4.1         This Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Letter.

 

4.2         This Letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

Please confirm your agreement to the terms of this Letter by signing and
returning a duplicate of this Letter to us.

 

Yours faithfully

 

 

 

/s/ M. Sinn-Conrad                   /s/ T. Schroeter

 

 

 

     M. Sinn-Conrad                        T. Schroeter

 

 

For and on behalf of

Deutsche Bank Luxembourg S.A. 

(as Agent acting on the instructions of the Majority Lenders)





3

--------------------------------------------------------------------------------

 



 

 

Confirmed and agreed on

31 May 2016

for and on behalf of

 

 

 

 

 

           /s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Borrower)

 

 

 

          /s/ Apostolos Zafolias

 

Genco Lorraine Limited

 

Genco Pyrenees Limited

 

Genco Loire Limited

 

Genco Bourgogne Limited

 

Genco Picardy Limited

 

Genco Aquitaine Limited

 

Genco Normandy Limited

 

Genco Auvergne Limited

 

Genco Provence Limited

 

Genco Ardennes Limited

 

Genco Brittany Limited

 

Genco Languedoc Limited

 

Genco Rhone Limited

 

(as Collateral Owners and Guarantors)

 

 

4

--------------------------------------------------------------------------------